In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-285 CV

____________________


IN RE SHELL OIL COMPANY




Original Proceeding



MEMORANDUM OPINION (1)
	On June 23, 2004, Shell Oil Company filed its petition for writ of mandamus.  We
stayed production of documents in the underlying case on June 28, 2004.  The parties
subsequently resolved the dispute.  On October 5, 2004, the relator filed a motion to
dismiss the petition.
	Accordingly, our order of June 28, 2004, is vacated and this original proceeding
is dismissed without reference to the merits.
	WRIT DISMISSED. 	
										PER CURIAM

Opinion Delivered October 7, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.